CRICHTON, J.,
additionally concurs and assigns reasons.
|,I agree with the majority’s decision to deny the writ in this matter. I write separately regarding defendant’s complaint that the sentence of 75 years at hard labor is excessive. To preserve any claim regarding sentencing, including a claim of excessiveness, La. C.Cr.P. art. 881.1(A) 'requires a defendant to file a motion to reconsider sentence within thirty days of the imposition of the sentence. See, e.g. State v. Mims, 619 So.2d 1059, 1060 (La.1993). A defendant’s failure to file a motion to reconsider within 30 day period set forth in article 881.1(A) waives any sentencing claim on appeal. La. C.Cr.P. art. 881.1(E). See also La. C.Cr.P. art. 881.1(B); State v. Singleton, 614 So.2d 1243 (La.1993) (oral motion to reconsider the sentence at the time of sentencing complies with the requirements of article 881.1 for preserving rights on appeal).. In the instant case, defendant neither objected to the sentence nor filed a motion to reconsider sentence. Accordingly, he is deemed to have waived his claim as to the excessiveness issue on direct review.